The defendant was indicted for murder in the first degree, convicted of manslaughter in the first degree, given two years in the penitentiary, and he appeals.
The indictment was in proper form, and there was no error in overruling motion to quash same. Code 1907, § 7161; Local Acts 1919, p. 62; Code 1907, § 7132; Hardeman v. State, 19 Ala. App. 563,99 So. 53. No objection was made at the trial that copy of the indictment and jury list had not been served on the defendant, and the contrary not appearing from the record, it will be here presumed that this was waived. White v. State,209 Ala. 546, 96 So. 709. The fact that no regular venire was drawn is not ground for reversible error. Umble v. State, 207 Ala. 508,93 So. 531.
Since there were more than 30 names on the list from which the defendant was required to strike in securing a jury, no reversible error can result because of the number of names on the list. Stewart v. State, 18 Ala. App. 92, 89 So. 391.
  "The trial court properly refused to give for the defendant the general affirmative charge. We cannot undertake to review the evidence at length in this opinion; but we have examined it with painstaking care, and are satisfied that, taken as a whole, it fairly and reasonably permits of inferences favorable to the guilt of the defendant." Pope v. State, 174 Ala. 63,57 So. 245.
To the above-quoted language of Mr. Justice Somerville in the Pope Case, which language we here adopt and set out as expressing our views in and of the instant case, we will add as also expressing our views of the case before us the following excerpt from the opinion in the case of Toles v. State, 170 Ala. 99,54 So. 511 (also by Mr. Justice Somerville):
  "Suffice it to say that there was some evidence from which inferences might have been drawn by the jury unfavorable to the innocence of the accused. We regard this evidence as weak, inconclusive, and unsatisfactory, and we marvel that a jury would convict upon such flimsy proof. But we are not permitted to pass upon the weight or sufficiency of the evidence, where it may yield any rational inference of guilt."
We therefore hold that the trial court committed no error in refusing to give at defendant's request any of the charges set out in the record as having been so refused.
The large number of exceptions reserved to the court's rulings upon the admission or rejection of evidence have each and all been examined, and we are of the opinion that, if error was committed in any of same, it was plainly without prejudice to the defendant, and under the rule prevailing in this court no reversal of the case will be made on such account. Code 1907, § 6264; Dennis v. State, 118 Ala. 72, 23 So. 1002.
There appearing in the record no error prejudicial to the rights of the defendant, let the case be affirmed.
Affirmed.